Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward Ramage on 22 March 2021.

2.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
At end of claim, added “; and
(e) reviewing likely failure modalities probability distribution for other fleet vehicles 20geographically adjacent to the self-reporting fleet vehicle”

Claim 2:
Cancelled.

Claim 3:
On line 1, replaced “claim 2” with “claim 1”.

Claim 4:
On line 1, replaced “claim 2” with “claim 1”.


Allowable Subject Matter
3	Claims 1 and 3-9 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the invention of independent claim 1, including that said managing and scheduling maintenance and repairs comprise (a) receiving a report of an actual or predicted problem from a self-reporting fleet vehicle; (d) reviewing likely failure modalities probability distribution for other failures for the 15self-reporting fleet vehicle; and (e) reviewing likely failure modalities probability distribution for other fleet vehicles 20geographically adjacent to the self-reporting fleet vehicle, in combination with the remaining claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/ebc. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelley Chen/
Patent Examiner
Art Unit 3663
March 22, 2021